

 




LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this "Agreement") is dated as of August 9, 2007 by and
among Jpak Group, Inc., a Nevada corporation (f/k/a Rx Staffing, Inc., the
"Company"), and the shareholders of the Company listed on Schedule A attached
hereto (collectively, the "Shareholders").


WHEREAS, in connection with the issuance by the Company of Series A Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Shares”) and
Warrants to certain investors (the “Investors”) upon conversion of outstanding
Notes held by such Investors, the Shareholders have agreed not to sell any
shares of the Company’s common stock, $0.001 par value per share (the "Common
Stock"), that such Shareholders presently own or may acquire after the date
hereof, except in accordance with the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:


1. Restriction on Transfer; Term.


(a) The Shareholders hereby agree with the Company that the Shareholders and
their affiliates, including, without limitation, members of such Shareholder’s
immediate family, will not offer, sell, contract to sell, assign, transfer,
hypothecate, pledge or grant a security interest in, or otherwise dispose of, or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise by the Company or any
affiliate of the Company or any person in privity with the Company or any
affiliate of the Company), directly or indirectly, any of the shares of Common
Stock from the period commencing on the Closing Date and expiring on the date
that is six (6) months following the effective date of the registration
statement filed by the Company with the Securities and Exchange Commission
providing for the resale of all of the shares of Common Stock issuable upon
conversion of the Preferred Shares and all of the shares of Common Stock
issuable upon exercise of the Series A Warrants and the Series B Warrants (the
“Period”); provided, however, that no Shareholder shall, during the twelve (12)
months following the Period, sell more than one-twelfth (1/12) of their total
holdings of Common Stock during any one (1) month period.


(b) Notwithstanding the foregoing, the restrictions set forth in Section 1(a)
above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Investors
holding a majority of the Preferred Shares outstanding at such time, (iv)
effected pursuant to any exchange of “underwater” options with the Company or
(v) to an affiliate or to any wholly owned subsidiary of a Shareholder provided
that such affiliate or subsidiary agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, or (b) the acquisition or exercise of any
stock option issued pursuant to the Company’s stock option plans, including any
exercise effected by the delivery of Common Stock of the Company held by the
undersigned. For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
None of the restrictions set forth in this Agreement shall apply to Common Stock
acquired in open market transactions.

 
 

--------------------------------------------------------------------------------

 





2. Ownership. During the Period, the Shareholders shall retain all rights of
ownership in the Common Stock, including, without limitation, voting rights and
the right to receive any dividends, if any, that may be declared in respect
thereof.


3. Company and Transfer Agent. The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent. The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Common Stock
if such transfer would constitute a violation or breach of this Agreement.


4. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
four (4) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party's telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.

 
 

--------------------------------------------------------------------------------

 



If to the Company:
 
Jpak Group, Inc.
c/o Qingdao Renmin Printing Co., Ltd.
No. 15, Xinghua Road
Qingdao, Shandong Province
Postal Code 266401
P.R. China
Attention: Mr. Yijun Wang
Tel. No.: (532) 8463 0577
Fax No.: (532) 8463 0586


With copies to:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07086
Attention: Steven M. Skolnick
Tel No.: (973) 597-2500
Fax No.: (973) 597-2400


and to:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste
Tel No.: (212) 715-9100
Fax No.: (212) 715-8000


If to any of the Shareholders, addressed to such Shareholder at:
 
c/o Qingdao Renmin Printing Co., Ltd.
No. 15, Xinghua Road
Qingdao, Shandong Province
Postal Code 266401
P.R. China
Attention: Mr. Yijun Wang
Tel. No.: (532) 8463 0577
Fax No.: (532) 8463 0586

 
 

--------------------------------------------------------------------------------

 





With copies to:
 
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07086
Attention: Steven M. Skolnick
Tel No.: (973) 597-2500
Fax No.: (973) 597-2400


or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.


5. Entire Agreement. This Agreement contain the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.


6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to any of its principles
of conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.


7. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.


8. Severability. The parties agree that if any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.

 
 

--------------------------------------------------------------------------------

 





9. Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.


10. Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
11. Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document. This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.


12. Third Party Beneficiaries. Each of the Shareholders and the Company hereby
acknowledges that the Investors are third party beneficiaries of this Agreement
and this Agreement may not be modified or changed without the prior written
consent of the Investors.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.



 
JPAK GROUP, INC.
             
By:
 
 
 
Name:
 
 
Title:
 
 
         
SHAREHOLDER:
             
By:
 
 
 
Name:
 
 
Title:



 



 
 

--------------------------------------------------------------------------------

 

Schedule A




Joyrich Group Limited
Fabregas Group Limited
Statepro Investments Ltd.
Raytech Investments Limited
Capital American Markets Limited

